06/25/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 21-0135

IN THE MATTER OF

A.M.M.R. and M.L.R.M.R.,

     Youths in Need of Care.


        ORDER GRANTING MOTION TO CONSOLIDATE


     Upon consideration of Appellant Mother’s Motion to Consolidate, and

good cause appearing therefore, Appellant’s motion is GRANTED and

Cause Nos. 21-0135 and 21-0136 are hereby consolidated under Cause No.

DA 21-0135 and henceforth captioned In the Matter of A.M.M.R. and

M.L.R.M.R, Youths in Need of Care.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                                   ORDER
                                                         Chief Justice, Montana Supreme Court
                                                                      June 25 2021